Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (a) “latch mechanisms,” as recited in claims 7 & 17; (b) and “calibration fiducials,” as recited in claims 8 & 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because (a) reference to “the tape library” should be changed to “a tape library,” for clarity.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 & 11 are objected to because of the following informalities:  (a) Claim 1 (and similarly for claim 11) reference to “and positioning at least one tape cartridge restraint bracket,” should be amended to read as “and positioning at least one of the tape cartridge restraint brackets,” for proper readability. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 12-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 2 (and 12), reference to “the inventory” lacks proper antecedent basis and thus renders the claim(s) indefinite; (b) still further, reference to “a new function” is also vague and misdescriptive, as the claim(s) do not provide any basis for any “function”, new, old or otherwise, rendering the claim(s) indefinite; (c) claim 5 & 15, reference to “respective storage slots” lacks proper antecedent basis as only “deep slots” have been previously recited (see claim 1), and further is not readily apparent whether the so-called “storage slots” are the same or different than the “deep slots” recited in claim 1, rendering the claims indefinite and/or misdescriptive.  Claims 3 & 13 inherit this indefiniteness as being dependent from claims 2 & 12, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (USP 7,221,536) (hereinafter “Cox”).
With respect to claim 1 (and similarly for claim 11), Cox is considered to disclose a method for shipping one or more tape cartridges 30 which are installed in slots within an automated tape library 10 (Fig. 1), the method comprising: generating one or more tape cartridge restraint brackets 44 (FIG. 3); and positioning at least one of the tape cartridge restraint brackets, i.e., cover 44 in one or more deep slots 42 in a “rear” portion 12 of the tape library 10 (FIGs. 3-4; col. 4, lines 21-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Gale et al. (USPGPUB 2018/0268863) (hereinafter “Gale”).  For a description of Cox, see the rejection, supra.  With respect to claim 2, Cox remains silent as to “library firmware,” however, Gale, in the same field of endeavor of tape cartridge library systems, discloses a library system 10 which cartridges stored in “deep slot cells” 100 (FIGs. 1A-1B & 2; para [0004]) and includes library firmware within the memory 404 (FIG. 4; para [0038], [0076] & [0081], which firmware includes instructions and cause the processor 402 to perform certain functions, and operate the library system properly, which is considered to include allowing the tape library to identify the inventory and physical location of each of the one or more tape cartridges within the tape library, as would be considered to be a library system’s main function, as is known in the art.
From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have utilized the firmware of Cox for allowing the tape library to identify the inventory and physical location of each of the one or more tape cartridges within the tape library, for proper and known function(s) of a library system, as readily apparent to a skilled artisan in this field. 
With respect to claim 3, both Cox and Gale are considered to encompass “tape library robotics” in order to “position and move the one or more tape cartridges within the tape library such that the one or more storage slots are filled with the one or more tape cartridges,” as is a common and known function of a library system.  More specifically, Cox discloses a library “robotics” media mover 16 in order to selectively transport the media to and from the storage areas 12 and the read/write drives 14 (FIG. 1; col. 3, lines 30-40); while Gale discloses robotics accessors 18, 28 (FIG. 2; para [0032]) which “position and move the one or more tape cartridges within the tape library such that the one or more storage slots are filled with the one or more tape cartridges,” as described therein (para [0033]).

Claims 4-8, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox 
in view of Malotke et al. (USP 4,964,810) (hereinafter “Malotke”).  For a description of Cox, see the rejection(s), supra.  
With respect to claim 4, and the brackets being “sheet metal plates,” Cox is expressly silent as to the material of the tape cartridge restraint bracket 44, however, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have formed the restraint bracket(s) of Cox of a known material, e.g., sheet metal, for the purpose of providing a strong, and reliable bracket, as would have been readily apparent by a skilled artisan.  Furthermore, it has been held to be within the general knowledge of a skilled artisan to select a known material on the basis of its suitability for the intended use as a matter of design choice; see In re Leshin, 125 USPQ 416 (CCPA 1960); In re Aller, 105 USPQ 233 (CCPA 1955), regarding these matters.
Additionally, for claims 4, 5 & 6, Cox remains expressly silent as to the tape cartridge restraint bracket having one or more foam cushions attached thereto and which foam cushions would contact the front portions of the tape cartridges when installed into respective storage slots.  
Malotke, in the same field of endeavor, discloses an electronic device which includes, as shown in at least FIG. 1, a card cage 12 which houses printed wiring cards 14 therein, retaining brackets/bars 20 which include foam cushions 42 attached thereto in order to contact the printed wiring cards 14 so as to elastically compress against the wiring cards 14, thus maintaining a secure installed position for the wiring cards 14 (col. 3, line 64-col. 4, line 13).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the tape cartridge restraint brackets (44) of Cox with foam cushions, for the purpose of providing the restraint brackets 44 to hold the cartridges securely with elastic compression during movement and/or shipping of the cartridges, as suggested by Malotke.  
With respect to claim 6 (and 16), it is considered that the addition of the “elastically compressed” foam cushions as described by Malotke, supra, to the tape cartridge restraint brackets, would have facilitated and “prevent a twisting motion and a swivel motion within the one or more storage slots during transport,” as would have been readily apparent to a skilled artisan, from the teachings of Malotke.
With respect to claims 7 & 8 (and claims 17 & 18), while not specifically recited by Cox in view of Malotke, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have “strategically positioned” the one or more foam cushions on the metal brackets/plates 44 of Cox, so as to not interfere with respective “latch mechanisms” or “calibration fiducials” location on or near the one or more storage slots, in order to prevent interference/damage with/to any contact sensitive components of the library apparatus, through routine engineering optimization and/or experimentation, as would have been readily apparent to a skilled artisan.

Allowable Subject Matter
Claims 9-10, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2004/0261087 to Nave et al. which discloses a library system with a sheet metal bracket in order to securely lock the drives into the library.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
May 2, 2022